DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. The Examiner assumed that the applicant was going to submit informal amendments for consideration after the 9/23/2022 interview.  The Examiner held off mailing the interview summary until the informal amendments were received.  Instead the applicant submitted a formal response. Therefore the interview summary is included with this office action.  The Examiner considered the formal response and found it to create new clarity issues. Instead of claiming the particular actions that are part of the applicant’s invention, the applicant is trying to claim many of the actions as if they were entities that perform actions.  This does not make sense.  The Examiner explained in the interview that the applicant did not disclose specific structures for performing specific functions.  Instead, the applicant disclosed the invention as software executed by a generic computer.  The applicant needs to claim the actions performed by the software and not claim entities that are not defined by the disclosure.  This will require significant rewriting of the dependent claims.  
By submitting a formal response, the applicant shifted the timing burden to act on the Examiner.  The Examiner decided to put the issues into this office action in order to alleviate the timing burden on the amendment on the Examiner.  The applicant can now act on the issues in the allotted time.
The response also broadened the claimed invention by removing the context of gradient boosting.  A new search was conducted on the broader scope and art was found to read on the new breadth of the independent claims.  The gradient boosting claimed in claims 2 and 11 was not found to be taught or suggested by the prior art.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has invented a term “processings” that did not appear in the original disclosure and does not have any known definition in the art.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the performing initialization performs" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation refers to an action “to perform initialization” but not an entity named “performing initialization” that can perform further actions.  
Claim 1 recites the limitation "the initialization processing for a next decision tree" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation refers to initialization processing for “learning of a node in a decision tree” but not any initialization processing for a next decision tree itself so it is not clear what “the” initialization processing is referring to.
Claim 2 recites the limitation "the perform initializing processing includes" in the final limitation of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation refers to an action “to perform initialization” but not an entity named “performing initialization” that can perform further actions.  
Claim 3 recites the limitation "the perform learning performs".  There is insufficient antecedent basis for this limitation in the claim.  The applicant has defined an action of performing learning abut not an entity called the “perform learning” that performs.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  The language of claim covers “the perform learning performs, ..., perform learning”.  It appears the applicant might have used the word perform redundantly.
Claim 4 recites the limitation "the learning, ..., performs learning" in the second limitation of claim 4.  There is insufficient antecedent basis for this limitation in the claim.  The learning in claim 1 is referred to as an action and not an entity that performs learning.
Claim 5 recites the limitation "the initialization processing performs" in the first limitation fo claim 5.  There is insufficient antecedent basis for this limitation in the claim.  The initialization is referred to an action of initialization and not an entity that performs initialization.
Claim 5 recites the limitation "the learning includes a plurality of learning processings" in the second limitation of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  The learning is referred to as an action and not an entity that includes a plurality of learning “processings”, whatever that means.
Claim 5 recites the limitation "the initialization performs" in the third limitation of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  The initialization is claimed as an action and not an entity that performs actions.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the relationship is between the initialization processing in the first limitation and the initialization in the final limitation.  Both would appear to be trying to further modify the same action of initialization claimed in claim 1.
Claim 6 recites the limitation "the initialization performs".  There is insufficient antecedent basis for this limitation in the claim.  The initialization is claimed as an action and not an entity that performs actions.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is unclear how the learning processings relate to the learning of claim 1 because the applicant appears to redefine the action of learning that is claimed in claim 1 with the limitations performed by the learning processings.
Claim 9 recites the limitation "the perform calculating calculates".  There is insufficient antecedent basis for this limitation in the claim.  The applicant defines an action of calculating but not an entity called “perform calculating” that performs the action of calculating.
Claim 11 recites the limitation "wherein the initializing performs" in the final limitation of claim 11.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation of claim 10 refers to an action of initializing but it does not refer to an entity called the “initializing” that can perform actions.
Claim 11 recites the limitation "the initialization processing for the next decision tree" in the final limitation of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the learning performs".  There is insufficient antecedent basis for this limitation in the claim.  The learning is claimed as an action and not an entity that performs actions.
Claim 13 recites the limitation "the learning learns".  There is insufficient antecedent basis for this limitation in the claim.  The learning is claimed as an action and not an entity that performs actions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 8,078,642 to Poutanen.
As to claim 1, Poutanen teaches a learning device configured to perform learning of decision trees, the learning device comprising: a processor; and a memory including instructions which when executed by the processor cause the processor: to perform initialization processing on an address memory that stores an address in a data memory of learning data used for learning of a node in a decision tree (col. 11, lines 62-64); and to perform learning of the decision tree by using the learning data stored in the data memory, to obtain a learned decision tree (col. 12, lines 1-5 and 10-14), wherein the performing initialization performs, after the learned decision tree is obtained, the initialization processing for a next decision tree of the learned decision tree in parallel with processing for the learned decision tree  (col. 12, lines 5-9 and col. 13, lines 17-26).
As to claim 10, Poutanen teaches a learning method for a learning device configured to perform learning of decision trees, the method comprising: initializing an address memory storing an address in a data memory of learning data used for learning of a node in a decision tree (col. 11, lines 62-64); and learning the decision tree using the learning data stored in the data memory (col. 12, lines 1-5 and 10-14), wherein, after the initializing, after a decision tree is learned at the learning, thus obtaining a learned decision tree, a next decision tree of the learned  decision tree is initialized in parallel with processing for the learned decision tree (col. 12, lines 5-9 and col. 13, lines 17-26). 

Allowable Subject Matter
Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applicant needs to be careful to incorporate claims 2 and 11, respectively, in a coherent fashion into the context of claims 1 and 10 in order to avoid more clarity issues.
The following is a statement of reasons for the indication of allowable subject matter:  Poutanen taught the subject matter of the independent claims however Poutanen did not suggest the processing of gradient information covered by the limitations of claims 2 and 11.  The remaining prior art did not teach or suggest the claimed inventions as explained in the previous office action. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442